Citation Nr: 1533785	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-30 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for vision loss.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for left shoulder disorder.

5.  Entitlement to service connection for a left hand disorder to include broken left fifth finger.

6.  Entitlement to service connection for skin cancer.



REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision and May 2013 decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA)

In June 2015, the Veteran presented sworn testimony during a Travel Board hearing in Muskogee, Oklahoma, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issues of entitlement to service connection for vision loss, bilateral foot disorder, a left knee disorder, left shoulder disorder, and a left hand disorder to include broken left fifth finger are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's squamous cell carcinoma is related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for a skin cancer have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

Since the Board is granting the Veteran's appeals for service connection for skin cancer there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.


	(CONTINUED ON NEXT PAGE)


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Merits

Regarding a current disability, the Board finds that the Veteran has a current diagnosis of skin cancer.  The Veteran's most recent private treatment records from September 2012 contain a diagnosis from Dr. D.R.S. of skin cancer which is being monitored.  The Board is satisfied that the Veteran has a current diagnosis of skin cancer.

Regarding the Veteran's in service incurrence or event, the Board finds that the Veteran was exposed to the sun without protection (i.e. sunscreen).  The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   The Board in this case also finds that the Veteran's June 2015 testimony on the issue of his in-service sun exposure to be credible.  The Veteran reports that he worked on a prop planes in direct sunlight.  This testimony is corroborated by his military record (e.g. DD-214), which indicates that he was an aircraft engine mechanic.  The Board reasons that the Veteran's testimony that he was exposed to direct sunlight for extended period of time while working on prop planes, which did not allow for proper protection from the sun in the form of hats is consistent with the nature of such aircraft.  Likewise, the Veteran's testimony about the duration of sun exposure is typical of the weather pattern of the United States where he was stationed.  See 38 U.S.C.A. § 1154(a) (Due consideration shall be given to the places, types, and circumstances of such veteran's service).  Therefore, the Board finds the Veteran was exposed to extended amounts of direct sunlight without protection while he was in active service. 

Regarding a nexus between the Veteran's in-service sun exposure and his later development of skin cancer, the Board finds that such a nexus is of record. In an April 2013 VA examination report, the VA examiner wrote that Veteran's skin cancer is at least as likely as not the result of the Veteran's prolonged sun exposure.  The Board acknowledges that the VA examiner identified that the Veteran's Service Treatment Records (STRs) are "very confusing," and appears to go back and forth on whether the Veteran has a current diagnoses of skin cancer. However, in the medical opinion section of the VA examination report he states clearly that the Veteran has papulosquamous skin disorder.  Likewise, the Board recognizes that the VA examiner inadvertently included his opinion on relationship between the Veteran's sun exposure and his skin cancer in the secondary service connection field of the report.  However, outside of this positive nexus opinion, the VA examination report at no other point addresses the Veteran's skin cancer and sun exposure.  Therefore, the Board accepts the VA examiner's opinion on the issue of the Veteran's sun exposure and later development of skin cancer as it is the only opinion of record, and it is based on the VA examiner's thorough review of the record as evidenced by his concern on the Veteran's confusing STRs.

As all the elements of service connection are met, the Board finds that service connection for skin cancer is warranted under these facts.


ORDER

Entitlement to service connection for skin cancer is granted.


REMAND

Unfortunately, further development is warranted for the Veteran's claims for service connection for vision loss, bilateral foot disorder, a left knee disorder, left shoulder disorder, and a left hand disorder to include broken left fifth finger.  

The Veteran was not provided a VA examination in regards to his vision loss, bilateral foot disorder, a left knee disorder, left shoulder disorder, and a left hand disorder to include broken left fifth finger.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. §  3.159(c)(4).  The threshold for establishing the third element is low as there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has complained of recurring pain in both of his feet, his left knee, left shoulder, and left hand and a disorder of the eyes.  The Veteran is competent to report such pain and vision problem.  The Veteran has further stated that this pain began while he was in service.  As he testified in his June 2015 Travel Board hearing, while in service, he on several occasions fell off of the planes and was exposed to hazardous chemicals when he was performing maintenance.  The Board finds that this testimony indicates that there may be a nexus between these current disabilities and his falls in service.  Considering the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine if the Veteran's complaints regarding his feet, left knee, left shoulder, and left hand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, all VA treatment records, from the date the Veteran established care at the VA in March 2011 to present, at the Jack C. Montgomery VA Medical center (VAMC) in Muskogee and all associated outpatient facilities and clinics (e.g. Ernest Childers VA Outpatient Clinic (Tulsa) should be obtained and associated with the claims file.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) 

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

(A).  The examiner is asked to identify any disabilities of the eye, feet, a left knee, left shoulder, and left hand to include broken left fifth finger.

(B).  The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file, and TAKE A DETAILED HISTORY FROM THE VETERAN REGARDING THE ONSET OF HIS DISABILITIES.

(C).  After considering the pertinent information in the record in its entirety, The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that the Veteran's identified eye, feet, a left knee, left shoulder, and left hand to include broken left fifth finger disabilities are etiologically related to his active service.

The examiner is asked to comment on the Veteran's credible testimony that he repeatedly fell of the wings of the aircraft on which he performed maintenance.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to service connection for vision loss, bilateral foot disorder, a left knee disorder, left shoulder disorder, and a left hand disorder to include broken left fifth finger.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


